Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 1/12/2021 has beenentered.
Status of the Claims
Claims 1-20 are pending. 
Response to Applicant’s Argument
In response to “In contrast, Begeja does not disclose the claimed subject matter. Rather, Begeja's annotation guide provides guidance to human labelers for labeling user input responses with different call types/classes. In particular, Begeja's annotation guide provides examples of user input responses that are labeled with particular class types. As such, Begej a's annotation guide is not equivalent to the claimed annotations that are executed by a computer to return a value that advances a corresponding dialogue. Moreover, the remainder of Begeja does not disclose an annotation that describes assistive actions to be executed by a ” and “Additionally, claim 1 specifies that the machine learning model is retrained to recognize that a future natural language dialogue corresponds to one of the selected candidate dialogues and select the assistive actions described by the annotations for that selected candidate dialogue. In other words, the machine learning model may be retrained to select the assistive actions described by the annotations in order to expand/improve the functionality of the natural language dialogue”.
In view of the amendments to the independent claims, the combination of references set forth in the previous office action has been withdrawn. Upon further search and consideration, a new combination of references has been entered. Please see details below.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 10, 12, 14-16, and 19 are rejected under 35 USC 103(a) as being unpatentable over Begeja et al. (US 7933774 B1) in view of Ramanarayanan et al. (US 10607504 B1) and Sarikaya et al. (US 2015/0179170 A1).
Regarding Claims 1 and 10, Begeja discloses a computing system (Fig. 1) comprising:
Figs. 3A and 3B); and
one or more storage machines holding instructions executable by the one or more logic machines (Col 15, Rows 1-19) to:
establish an instance of a natural language dialogue for a domain by presenting to a first plurality of human users (Col 3, Rows 24-26 and Rows 63-67 in view of Col 1, Rows 13-14, collect speech data corresponding to transcribed utterance likely experienced by dialog application of receiving and responding to customer inquiries) a subset of utterances for a domain selected by the machine learning model to establish a plurality of instances of the natural language dialogue (Col 6, Rows 48-61, data mining returns first utterance of a conversation and/or longest utterance of a particular conversation; Col 5, Row 62 – Col 6, Row 9 and Col 7, Rows 45-55 and 65-67, analyze speech data using data mining / active learning to organize speech data into N-clusters and presenting the N clusters to user experience user to accept or reject organized speech data for call types;);
present, to one or more human annotators (Col 2, Rows 47-51 and Col 3, Rows 39-48, user experience person or other user develops annotation guide), the plurality of instances of the natural language dialogue for the domain established with the first plurality of human users (Col 3, Rows 24-26 and Rows 63-67 in view of Col 1, Rows 13-14, collect speech data corresponding to transcribed utterance likely experienced by dialog application of receiving and responding to customer inquiries), each instance of the natural language dialogue including the subset of utterances and the one or more user input responses (Col 5, Row 62 – Col 6, Row 9 and Col 7, Rows 45-55 and 65-67, analyze speech data using data mining / active learning to organize speech data into N-clusters and presenting the N clusters to user experience user to accept or reject organized speech data for call types); 
receiving, from the one or more human annotators  (Col 2, Rows 47-51 and Col 3, Rows 39-48, user experience person or other user develops annotation guide), for each of the plurality of instances of the natural language dialogue for the domain, an annotation (Col 5, Rows 43-55, user experience person selects utterances to be included in a particular call type; Col 7, Rows 1-2, user selects positive examples and negative examples / utterances of a particular call type) including a sequence of computer-readable commands in a command language for describing assistive actions to be taken based on the one or more user input responses (Col 8, Rows 1-42 and Col 12, Row 62 – Col 13, Row 24, after user experience user completed identifying utterances for particular call types to generate an annotation guide (lsn file + call type file), the annotation guide is used to generate an initial Natural Language Understanding Model that may be used by dialog application to respond to test utterances); 
presenting, to a second plurality of human users, a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, and annotations for the plurality of instances (Col 11, Rows 16-22 and Row 65 – Col 12, Row 7, human labelers annotate speech data using annotation guide to label utterances); 
receiving, from each of the second plurality of human users, a selected candidate dialogue selected from the plurality of candidate dialogues (Col 12, Rows 1-7, labelers manually label utterances using annotated utterances in the annotation guide (i.e., selected annotated utterances) and using the full set of labelled utterances to build a final NLU model; Col 14, Rows 52-57, select lsn and call type files to build NLU model offline); and 
retraining the machine learning model based on the selected candidate dialogues received from the second plurality of human users to obtain a retrained machine learning model (Col 12, Rows 1-7, building a final NLU model using the full set of labeled utterances including the annotated set of utterances from user experience person used by / selected by the labelers). 
Begeja does not disclose for each of a first plurality of human users, establish an instance of a natural language dialogue for a domain by presenting to that human user a subset of utterances for the domain selected by the machine learning model and receive, from each of the first plurality of human users, one or more user input responses to the subset of utterances presented to that human user in the instance of the natural language dialogue established for that human user.
Ramanarayanan discloses a dialog application utilizing an initial task model that identifies a plurality of dialog states associated with a task, a language model for identifying a response meaning from a received response, and a language understanding model for selecting a next dialog state based on meaning of the received response (Abstract and Col 4, Rows 1-9). 
In a training mode, the dialog application establishes an instance of a natural language dialogue for a domain by presenting to each of a plurality of human users a subset of utterances for a domain selected by the dialog application to establish a plurality of instances of the natural language dialogue and receiving user input responses to the subset of utterances presented to the human users (Col 4, Rows 32-62, interact with crowd-sourced participants with a task model with respective dialog state of prompts to the participants and receiving responses to adjust / refine the language model and the language understanding model; see Fig. 9, task models for different domains).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Begeja dialog application / machine learning model to select a subset of utterances for the domain and obtain one or more user input responses in response to the subset of utterances of the first plurality of human users in order to refine / adjust and generate the final language understanding model (Ramanarayanan, Col 4, Rows 35-40).
The combination of Begeja-Ramanarayanan does not disclose the assistive actions to be executed by a computing device to return one or more values that advance the natural language dialogue based on the one or more user input responses.
Sarikaya discloses a dialog system / application for developing and utilizing a discriminative model based policy where a language understanding module / NLU model decodes user utterance into semantic representation for processing by the dialog application (¶6), a dialog state update module to update dialog session data based on information associated with current utterances from the language understanding module (¶7 and ¶24, dialog manager keeps track of the conversation by updating the dialog session data to reflect the current dialog state, controls the flow of the conversation, performs actions based on the user requests (i.e., commands), and generates responses based on the user's requests. The dialog state is a data set that may store any and all aspects of the interaction between the user and the dialog system), and a machine action selection module selects most appropriate machine action for the current dialog state based on policies of the dialog system (¶7 and ¶25-26).  
¶7 and ¶33, human annotators review dialog session data that stores all aspects of interaction between user and dialog system, evaluate dialog state, select the most appropriate machine action for the dialog state, and add annotations describing dialog state and the most appropriate machine action (e.g., a score assigned to each possible machine action) for that dialog state as determined by the human annotator; note that in ¶51, user inputs depend on the response of the system at the previous turn) and a training engine builds a statistical model / discriminative model based policy for machine action selection based on annotated dialog data based on the fully supervised annotated dialog data (¶7 and ¶33, the annotated dialog session is used for training discriminative model based policy; ¶34, training engine 226 builds discriminative model based policy 228 based on annotated dialog data by applying machine learning such that the discriminative model-based policy learns the "best" or most appropriate machine action for each dialog state from the labeled annotations). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Begeja dialog application / machine learning model, in addition to train natural language understanding modules / NLU models (Begeja, Col 2, Rows 64-66), to train an additional portion corresponding to discriminative model based policy using annotations describing assistive actions to be executed by a computing device to return one or more values that advance the natural language dialogue based on the one or more user input responses in order to implement a dialog application that utilizes Sarikaya, ¶8). 
The established functions of this combination would present, to the second plurality of human users, a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, and annotations describing assistive actions that return one or more values that advance a corresponding candidate dialogue as taught by Sarikaya to retrain machine learning models for dialog application comprising the NLU model of Begeja for the natural language understanding portion of the dialog application and discriminative model of Sarikaya for the machine action selection portion of the dialog application. The retrained machine learning models is trained to recognize that a future natural language dialogue corresponds to one of the selected candidate dialogues and select the assistive actions described by annotations for that selected candidate dialogue (Sarikaya, ¶35, once trained, the discriminative model-based policy is supplied to the dialog system for use as the machine action selection policy. Functionally the discriminative model-based policy becomes the policy for the dialog system).
Regarding Claims 3 and 12, Ramanarayanan modified Begeja to disclose prior to establishing the plurality of instances of the natural language dialogue, presenting, to each human user of the first plurality of human users, a description of the domain and/or a task within the domain to be completed with assistance provided by the computing system based on the natural language dialogue (Ramanarayanan, Col 4, Rows 30-35, using Amazon mechanical turk to formulate prompts to obtain responses; see Amazon webpage1, requiring task requesters to set forth clear instructions for the crowd participant to complete a task).
Regarding Claims 5 and 14, Begeja discloses wherein the one or more user input responses includes a user utterance (Col 3, Rows 24-26 and Rows 63-67 in view of Col 1, Rows 13-14, collect speech data corresponding to transcribed utterance likely experienced by dialog application of receiving and responding to customer inquiries).
Regarding Claims 6 and 15, Begeja discloses wherein the assistive actions to be taken in response to the one or more user input responses include one or more of a primitive action that returns a value (Fig. 10B, values 0.999999 and 1.000000), a call action that includes a function and a list of arguments (Fig. 10B, Report (Trouble_PlacingCCCall)), and a macro action that includes a sequence of actions performed to automate a task (Fig 10B, see task flow for number 177).
Regarding Claims 7 and 16, Begeja discloses wherein the subset of utterances is generated from one or more templates including generalized paths that fetch appropriate values to the one or more user input responses (see Fig. 7, values and parameters for respective call type), and wherein the annotation refines the one or more templates by adding one or more preconditions (Fig. 6 and see Col 9, Rows 30-36, user works on and refines selected classes in the annotation guide). 
Regarding Claim 19, Begeja discloses a method performed by a computing system (Fig. 1) for training a machine learning model for natural language interaction (Col 6, Rows 62-67, active learning module 318 for development of future annotation guides and dialog applications), the method comprising:
Col 2, Rows 47-51 and Col 3, Rows 39-48, user experience person or other user develops annotation guide), a plurality of instances of a natural language dialogue for a domain established with a first plurality of human users (Col 3, Rows 24-26 and Rows 63-67 in view of Col 1, Rows 13-14, collect speech data corresponding to transcribed utterance likely experienced by dialog application of receiving and responding to customer inquiries), each instance of the natural language dialogue including a subset of utterances selected by a machine learning model (Col 5, Row 62 – Col 6, Row 9 and Col 7, Rows 45-55 and 65-67, analyze speech data using data mining / active learning to organize speech data into N-clusters and presenting the N clusters to user experience user to accept or reject organized speech data for call types) and one or more user input responses provided by a human user of the first plurality of human users (Col 4, Rows 39-45, each cluster of speech data corresponding to a call type like verify (credit card) associated with a user input response experienced by a dialog application); 
receiving, from the one or more human annotators  (Col 2, Rows 47-51 and Col 3, Rows 39-48, user experience person or other user develops annotation guide), for each of the plurality of instances of the natural language dialogue for the domain, an annotation (Col 5, Rows 43-55, user experience person selects utterances to be included in a particular call type; Col 7, Rows 1-2, user selects positive examples and negative examples / utterances of a particular call type) including a sequence of computer-readable commands in a command language for describing assistive actions to be taken based on the one or more user input responses (Col 8, Rows 1-42 and Col 12, Row 62 – Col 13, Row 24, after user experience user completed identifying utterances for particular call types to generate an annotation guide (lsn file + call type file), the annotation guide is used to generate an initial Natural Language Understanding Model that may be used by dialog application to respond to test utterances); 
presenting, to a second plurality of human users, a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, and annotations for the plurality of instances (Col 11, Rows 16-22 and Row 65 – Col 12, Row 7, human labelers annotate speech data using annotation guide to label utterances); 
receiving, from each of the second plurality of human users, a selected candidate dialogue selected from the plurality of candidate dialogues (Col 12, Rows 1-7, labelers manually label utterances and using the full set of labelled utterances to build a final NLU model; Col 14, Rows 52-57, select lsn and call type files to build NLU model offline); and 
retraining the machine learning model based on the selected candidate dialogues received from the second plurality of human users to obtain a retrained machine learning model (Col 12, Rows 1-7, building a final NLU model).
Begeja does not disclose the one or more user input responses provided by a human user of the first plurality of human users in response to the subset of utterances.
Ramanarayanan discloses a dialog application utilizing an initial task model that identifies a plurality of dialog states associated with a task, a language model for identifying a response meaning from a received response, and a language understanding model for selecting a next dialog state based on meaning of the received response (Abstract and Col 4, Rows 1-9). 
Col 4, Rows 32-62, interact with crowd-sourced participants with a task model with respective dialog state of prompts to the participants and receiving responses to adjust / refine the language model and the language understanding model; see Fig. 9, task models for different domains).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Begeja dialog application / machine learning model to select a subset of utterances for the domain and obtain one or more user input responses in response to the subset of utterances of the first plurality of human users in order to refine / adjust and generate the final language understanding model (Ramanarayanan, Col 4, Rows 35-40).
The combination of Begeja-Ramanarayanan does not disclose the assistive actions to be executed by a computing device to return one or more values that advance the natural language dialogue based on the one or more user input responses.
Sarikaya discloses a dialog system / application for developing and utilizing a discriminative model based policy where a language understanding module / NLU model decodes user utterance into semantic representation for processing by the dialog application (¶6), a dialog state update module to update dialog session data based on information associated with current utterances from the language understanding module (¶7 and ¶24, dialog manager keeps track of the conversation by updating the dialog session data to reflect the current dialog state, controls the flow of the conversation, performs actions based on the user requests (i.e., commands), and generates responses based on the user's requests. The dialog state is a data set that may store any and all aspects of the interaction between the user and the dialog system), and a machine action selection module selects most appropriate machine action for the current dialog state based on policies of the dialog system (¶7 and ¶25-26).  
In particular, human annotators add annotations to dialog session data describing actions to be executed by a computing device to return one or more values that advance natural language dialogue based on one or more user input response (¶7 and ¶33, human annotators review dialog session data that stores all aspects of interaction between user and dialog system, evaluate dialog state, select the most appropriate machine action for the dialog state, and add annotations describing dialog state and the most appropriate machine action (e.g., a score assigned to each possible machine action) for that dialog state as determined by the human annotator; note that in ¶51, user inputs depend on the response of the system at the previous turn) and a training engine builds a statistical model / discriminative model based policy for machine action selection based on annotated dialog data based on the fully supervised annotated dialog data (¶7 and ¶33, the annotated dialog session is used for training discriminative model based policy; ¶34, training engine 226 builds discriminative model based policy 228 based on annotated dialog data by applying machine learning such that the discriminative model-based policy learns the "best" or most appropriate machine action for each dialog state from the labeled annotations). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Begeja dialog application / machine learning model, in addition to train natural language understanding modules / NLU models (Begeja, Col 2, Rows 64-66), to train an additional portion corresponding to discriminative model based policy using annotations describing assistive actions to be executed by a computing device to return one or more values that advance the natural language dialogue based on the one or more user input responses in order to implement a dialog application that utilizes discriminative model based policy to select machine actions to take based on user input signals in response to a computer addressed utterance (Sarikaya, ¶8). 
The established functions of this combination would present, to the second plurality of human users, a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, and annotations describing assistive actions that return one or more values that advance a corresponding candidate dialogue as taught by Sarikaya to retrain machine learning models for dialog application comprising the NLU model of Begeja for the natural language understanding portion of the dialog application and discriminative model of Sarikaya for the machine action selection portion of the dialog application. The retrained machine learning models is trained to recognize that a future natural language dialogue corresponds to one of the selected candidate dialogues and select the assistive actions described by annotations for that selected candidate dialogue (Sarikaya, ¶35, once trained, the discriminative model-based policy is supplied to the dialog system for use as the machine action selection policy. Functionally the discriminative model-based policy becomes the policy for the dialog system).
Claims 2, 4, 8-9, 11, 13, 17-18, and 20 are rejected under 35 USC 103(a) as being unpatentable over Begeja et al. (US 7933774 B1) in view of Ramanarayanan et al. (US 10607504 B1) and Sarikaya et al. (US 2015/0179170 A1) as applied to Claims 1, 10, and 19, in further view of Gruber et al. (US 9280610 B2).
Regarding Claims 2 and 11, Begeja does not disclose wherein the machine learning model is configured to select the subset of utterances for the domain such that different human users of the first plurality of human users are presented with different subsets of utterances for the domain. 
Gruber discloses a dialog application / digital assistant wherein when dialog response to user request failed to provide a satisfactory response to user request, the dialog application executes real time remedy by searching crowd sourced knowledge base to generate the satisfactory response (Abstract and Col 16, Row 66 – Col 17, Row 25). In particular, the Col 9, Rows 30-34, obtain context information like user-specific data and preference; Col 19, Rows 1-9, generating queries based on user request and context information).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Begeja to select the subset of utterances for the domain such that different human users of the first plurality of human users are presented with different subsets of utterances for the domain in order to build the initial model (Begeja, Col 8, Rows 37-42 and Gruber, Col 16, Rows 25-34, modify the natural language processing aspect (e.g., language models, grammar, ontology, etc.), the task-flow, dialogue flow, and service processing, based on the information stored in the CS knowledge base 358 to improve future performance of the digital assistant system 326).
Regarding Claims 4 and 13, Gruber modified Begeja to disclose wherein the plurality of instances of natural language dialogue are established in parallel for each of the first plurality of human users (Col 19, Rows 1-5, the query generation module 504 generates one or more queries for each user request for which information crowd sourcing is to be performed. The queries are generated based on the user request and its context information).
Regarding Claims 8 and 17, Gruber modified Begeja to present, to the second plurality of human users, a request to select a candidate dialogue of the plurality of candidate dialogues determined to be most accurate in light of the domain, and wherein the selected candidate dialogues are received from the second plurality of human users based on the Gruber, Col 19, Rows 1-9, generating queries based on user request and context information by designing the queries such that they are likely to bring back helpful answers in the comprehension and fulfillment of the user request; Abstract, One or more answers are received from the crowd sourcing information sources, and the response to the user request is generated based on at least one of the one or more answers received from the one or more crowd sourcing information sources). 
Regarding Claims 9 and 18, Ramanarayanan and Gruber modified Begeja to disclose wherein the first plurality of human users and the second plurality of human users are each selected from a set of remote human workers (Ramanarayanan, Col 4, Rows 30-35, using Amazon mechanical turk to formulate prompts to obtain responses; Gruber, Abstract, crowd source participants).
Regarding Claim 20, Begeja does not disclose presenting, to the second plurality of human users, a request to select a candidate dialogue of the plurality of candidate dialogues determined to be most accurate in light of the domain, and wherein the selected candidate dialogues are received from the second plurality of human users based on the request.
Gruber discloses a dialog application / digital assistant wherein when dialog response to user request failed to provide a satisfactory response to user request, the dialog application executes real time remedy by searching crowd sourced knowledge base to generate the satisfactory response (Abstract and Col 16, Row 66 – Col 17, Row 25; see also Col 10, Rows 3-21, a digital assistant's capabilities is dependent on the number and variety of task flows that have been implemented and stored in the task flow models 354 and on the assistant's ability to infer the correct "actionable intent(s)" from the user request expressed in natural language), presenting to the crowd (e.g., human users), a request to Col 19, Rows 1-9, generating queries based on user request and context information by designing the queries such that they are likely to bring back helpful answers in the comprehension and fulfillment of the user request).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Begeja to build the final NLU model by requesting the labelers / second plurality of human users to select candidate dialogue most accurate (i.e., helpful) in light of the domain / context in order to fulfill user requests (Gruber, Col 19, Rows 5-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/01/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://docs.aws.amazon.com/AWSMechTurk/latest/RequesterUI/Introduction.html